Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, 21 and 25 it is unclear which layer is being referred to with the term “the first dielectric layer” as there is a “first layer” and a “dielectric layer” present in the independent claim. There is insufficient antecedent basis for the limitation “the top surface” in the claims. 
For the purpose of this rejection, “the first dielectric layer” will be interpreted as the first layer as introduced in claim 1 and has the barrier or adhesion layer located thereon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 21-23, 25-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chien (US Pat. #5,484,747).
Regarding claim 1 Chien teaches a multi-layer device comprising:
a barrier or adhesion layer located on a portion of a first top surface of a first layer [fig. 6, barrier/adhesion 50 on a portion of first layer 34];
a conductive metal layer located on the barrier or adhesion layer [fig. 6, 54]; and
a dielectric layer located on top of the first layer, wherein a sidewall of the dielectric layer is in direct contact with a sidewall of the conductive metal layer, wherein the dielectric layer is in direct contact with the barrier or adhesion layer, wherein the same sidewall of the dielectric layer is direct contact with the conductive metal layer and the barrier or adhesion layer [fig. 6, 43 has a sidewall in direct contact with 54 as well as 50].
Regarding claim 2, Chien discloses the multi-layered device of claim 1, wherein the first layer is selected from a group comprised of SiO2, SiN, SiC, SiCN, other suitable dielectrics, or any combination thereof [column 3, lines 46-58, SiO2].


Regarding claim 5,Chien teaches the multi-layered device of claim 1, wherein the barrier or adhesion layer extends up a portion of the sidewall of the conductive metal layer [fig. 6, 50 extends up a portion of the sidewall of 54].
Regarding claim 6, Chien discloses the multi-layered device of claim 5, wherein the thickness of the barrier or adhesion layer varies as it extends up the conductive metal layer [fig. 6, the thickness of 50 tapers off as it extends up the sidewall of 54].
Regarding claim 7, Chien teaches the multi-layered device of claim 6, wherein the barrier or adhesion layer is thicker near the top surface of the first layer and gets thinner as the barrier or adhesion layer extends up the sidewall of the conductive metal layer [fig. 6, 50 is thicker near 34 and at a point gets thinner and is no longer present up the sidewall].
Regarding claim 8, Chien teaches the multi-layered device of claim 6, wherein the barrier or adhesion layer is thicker near the top surface of the first layer and gets thinner as the barrier or adhesion layer extends up the sidewall of the conductive metal layer [fig. 6, 50 is thicker near 34 and at a point gets thinner and is no longer present up the sidewall].

Regarding claim 21 Chien teaches a multi-layer device comprising:
a barrier or adhesion layer located on a portion of a first top surface of a first layer [fig. 6, barrier/adhesion 50 on a portion of first layer 34];
a conductive metal layer located on the barrier or adhesion layer [fig. 6, 54]; and
a dielectric layer located on top of the first layer, wherein a sidewall of the dielectric layer is in direct contact with a sidewall of the conductive metal layer, [fig. 6, 43 has a sidewall in direct contact with 54 as well as 50].
Wherein the barrier or adhesion layer is thicker near the top surface of the first dielectric layer and gets thinner as the barrier or adhesion layer extends up the sidewall of the conductive metal layer [fig. 6, 50 is thicker near 34 and at a point gets thinner and is no longer present up the sidewall].
Regarding claim 22, Chien discloses the multi-layered device of claim 1, wherein the first layer is selected from a group comprised of SiO2, SiN, SiC, SiCN, other suitable dielectrics, or any combination thereof [column 3, lines 46-58, SiO2].
Regarding claim 23, Chien teaches the multi-layered device of claim 21, wherein the conductive metal layer is selected from a group consisting of Cu, Co, Ru, Pt, Rh, Ir, Mo, Ni, other conductive metals, or alloys thereof [column 4, lines 57-64, tungsten a conductive metal].
Regarding claim 25 Chien teaches a multi-layer device comprising:

a conductive metal layer located on the barrier or adhesion layer [fig. 6, 54], wherein the barrier or adhesion layer extends up a portion of a sidewall of the conductive metal layer, wherein the thickness of the barrier or adhesion layer varies as it extends up the conductive metal layer [fig. 6, 50 is thicker near 34 and at a point gets thinner and is no longer present up the sidewall of 54]; and
a dielectric layer located on top of the first layer, wherein a sidewall of the dielectric layer is in direct contact with a sidewall of the conductive metal layer, [fig. 6, 43 has a sidewall in direct contact with 54 as well as 50], wherein the barrier or adhesion layer is thicker near the top surface of the first layer and gets thinner as the barrier or adhesion layer extends up the sidewall of the conductive metal layer [fig. 6, 50 is thicker near 34 and at a point gets thinner and is no longer present up the sidewall].
Regarding claim 26, Chien discloses the multi-layered device of claim 1, wherein the first layer is selected from a group comprised of SiO2, SiN, SiC, SiCN, other suitable dielectrics, or any combination thereof [column 3, lines 46-58, SiO2].
Regarding claim 27, Chien teaches the multi-layered device of claim 25, wherein the conductive metal layer is selected from a group consisting of Cu, Co, Ru, Pt, Rh, Ir, Mo, Ni, other conductive metals, or alloys thereof [column 4, lines 57-64, tungsten a conductive metal].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 1-3, 5-9, 21-23, 25-27 above, and further in view of Fukasawa et al. (US Pat. Pub. 2007/0232047).
Regarding claims 4, 24 and 28, Chien teaches the barrier layer is formed from Ti/TiN or Ti/TiW.  However, Fukasawa teaches an interconnect structure in which a conductive metal layer is formed on a barrier layer, the barrier layer selected from a group of materials including both Ti and Ru [paragraph [0042]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fukasawa into the method of Chien by forming a barrier layer using Ru as an alternative to Ti.  The ordinary artisan would have been motivated to modify Chien in the manner set forth above for at least the purpose of using known materials to ensure successful device fabrication.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 10, Chien fails to teach the first layer and the dielectric layer are comprised of different dielectric materials.  However, Fukasawa teaches the dielectric 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fukasawa into the method of Chien by forming the dielectric layer as a different material from the first layer such as a porous low-k dielectric.  The ordinary artisan would have been motivated to modify Chien in the manner set forth above for at least the purpose of adjusting device performance using a different dielectric constant material as well as using materials in which damage to low-k materials from processing is repairable [paragraph [0005]].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection applied above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816            




/JAEHWAN OH/Primary Examiner, Art Unit 2816